Citation Nr: 1745351	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to increases in the (20 percent prior to December 9, 2015 and 40 percent from that date) ratings assigned for lumbar spine degenerative disc disease (DDD)/degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from January to May 1991, February to August 1995, November 1996 to July 1997, February to September 1999, September 2003 to June 2004, November 2004 to July 2005, February to June 2006, July 2006 to July 2007, December 2007 to July 2008 and September 2008 to September 2010 (and had additional periods of active duty for training).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's records were subsequently transferred to the Boise, Idaho RO.  In July 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2015, the Board remanded this matter for additional development.  In January 2016, the RO assigned a 40 percent rating for DDD/degenerative arthritis of the lumbar spine, effective December 9, 2015.

[The Board's September 2015 decision also dismissed the Veteran's claims seeking temporary total ratings for a period of hospitalization in July 2010 and for convalescent following that hospitalization, resolving these matters.]


FINDINGS OF FACT

Prior to December 9, 2015, the Veteran's low back disability was manifested by forward flexion to at least 60 degrees, the spine was not ankylosed, separately ratable neurological manifestations were not shown, and incapacitating episodes of disc disease were not shown; from that date, the low back disability is not shown to have been manifested by ankylosis of the entire thoracolumbar spine, separately ratable neurological manifestations other than right lower extremity radiculopathy are not shown, incapacitating episodes of disc disease are not shown.




CONCLUSION OF LAW

Ratings for lumbar spine DDD/degenerative arthritis in excess of 20 percent prior to December 9, 2015 and in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's VA medical records have been secured.  He was afforded VA examinations to assess the severity of his low back disability.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2015 hearing, the undersigned identified the issues, and what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.




Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On July 2011 VA spine examination, the Veteran stated that he had had good and bad days prior to July 2010 surgery.  He said his radicular pains in the right lower extremity had pretty much resolved, but that he has pain almost all the time.  He denied numbness, paresthesias and leg or foot weakness.  Examination found that he had a slow, stiff gait, but did not favor either leg.  There was no spasm, guarding, atrophy, tenderness or weakness.  Forward flexion was to 60 degrees; extension was to 20 degrees; lateral flexion was to 25 degrees bilaterally; and rotation was to 25 degrees bilaterally.  There was objective evidence of pain on motion.  Knee jerks and ankle jerks were 1+ bilaterally.  A sensory examination was normal.  Motor examination was 5/5 bilaterally.  Muscle tone was normal.  There was no ankylosis of the thoracolumbar spine.  The diagnosis was DDD/degenerative arthritis of the thoracolumbar spine with disc prosthesis L4-L5.  It was noted that the Veteran was retired, but the effect on his occupation was that he had been assigned different duties and that he had increased absenteeism.

On June 2014 VA back examination, the Veteran reported 50 flare-ups of pain a year, lasting two to three days.  Examination found that flexion was to 80 degrees; extension was to 20 degrees; lateral flexion was to 20 degrees on the right and 30 degrees on the left; and rotation was to 20 degrees bilaterally.  There was pain with all motions except for left lateral flexion.  He was able to perform repetitive use testing with no additional limitation of motion.  His functional loss was manifested by less movement than normal, weakened movement and pain, but there was no excess fatigability, incoordination, swelling, atrophy, deformity, instability of station, disturbance of locomotion or interference with sitting, standing or weight bearing.  It was noted that pain could significantly limit the Veteran's functional ability during flare-ups.  There was tenderness to palpation of the lumbar area.  There was no muscle spasm or guarding of the lumbar spine.  Muscle strength testing was 5/5 throughout.  There was no muscle atrophy.  Reflexes were 2+ at the knees and ankles.  Sensory examination was normal bilaterally.  Straight-leg-raising was negative bilaterally.  There were no signs or symptoms of radiculopathy.  The Veteran did not have any other neurologic abnormalities or intervertebral disc syndrome.  The diagnosis was lumbar spine DDD with L4-5 disc herniation.  Regarding the impact of the Veteran's low back disability on his ability to work, it was noted that he could lift up to 20 pounds; walk up to one mile at a time or two miles in a day; sit or stand for 20 minutes at a time without changing position; sit for up to six hours a day in a shift; and stand up to two hours if allowed to move.

On December 9, 2015 VA spine examination, the Veteran stated that his pain was progressively worse and was impacting his daily life.  Examination found forward flexion to 15 degrees; extension to 0 degrees; lateral flexion to 10 degrees on the right and 5 degrees on the left; and rotation to 10 degrees, bilaterally.  The examiner noted that the Veteran was unable to perform many work functions or activities of daily living due to significant limitation of motion.  There was pain on all movement.  It was noted that the Veteran withdrew from palpation and exhibited signs of guarding and muscle spasm.  There was low back paravertebral pain, left greater than right, with deep palpation.  Pain radiated down the left leg.  There was evidence of pain with weight bearing.  The Veteran was unable to perform repetitive use testing.  Pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over time.  It was noted that the Veteran was being examined during a flare-up and the findings were medically consistent with the Veteran's statements describing functional loss during a flare-up.  There was guarding or muscle spasm in the thoracolumbar spine, but it did not result in abnormal gait or abnormal spinal contour.  He had a low back spasm of the erector spine muscles at the L4-S1 levels.  The examiner stated that the Veteran guarded or startled when a hand was placed on his back (and felt he might fall if too much pressure was applied).  There was less movement than normal, weakened movement, atrophy, disturbance of locomotion, interference with sitting and standing and pain that interfered with sleep.  Muscle strength testing was 5/5 bilaterally, except that left hip flexion and knee extension were 4/5.  Left calf musculature was smaller than on the right at the area of most muscle bulk.  Reflexes were 2+ bilaterally.  A sensory examination was normal bilaterally.  The Veteran did not have radicular pain or other signs or symptoms of radiculopathy in the left lower extremity.  He was unable to perform straight leg raising.  There was no ankylosis of the spine.  The Veteran had intervertebral disc syndrome of the thoracolumbar spine, but had not had any incapacitating episodes.  The diagnoses were DDD/degenerative arthritis of the thoracolumbar spine with disc herniation at L4-S region and radiculopathy.  It was noted that the Veteran was unable to perform desk work or manual labor due to pain.  The examiner noted that he was unable to sit for the medical history and was clearly in pain.  He required frequent changes of posthion regarding standing, squatting and shifting of weight.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service connected low back disability includes disc disease, which may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on incapacitating episodes of Intervertebral Disc Syndrome (Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or, the combined range of thoracolumbar spine motion is not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Pertinent notes following provide:  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately rated, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

[The Veteran has established service connection for right lower extremity radiculopathy (as a neurological manifestation of his low back disability), which is separately rated, and that rating is not at issue herein.]

Regarding the rating for the Veteran's low back disability prior to December 9, 2015, to warrant the next higher (40 percent) rating for thoracolumbar spine disability, the evidence must show either forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).]  Since both the July 2011 and June 2014 VA examinations show that the Veteran has retained lumbar spine motion, the thoracolumbar spine is not immobile, and not ankylosed.  Furthermore, forward was to at least 60 degrees on these examinations.  Accordingly, a rating in excess of 20 percent for orthopedic manifestations is not warranted prior to December 9, 2015.

Prior to the December 2015 VA examination, there was no indication of neurological impairment.  A June 2014 VA examination specifically found that the Veteran did not have radicular pain, and neurological findings were all within normal limits.  Therefore, a separate rating (for neurological manifestations of either lower extremity) was not warranted prior to December 9, 2015.

A 40 percent rating has been assigned effective December 9, 2015, the date of the VA examination.  The next higher (50 percent) schedular rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  While lumbar spine motion was quite substantially limited, particularly when compared to the previous VA examinations, the Veteran nonetheless has retained some motion of the lumbar spine, i.e., the spine is not ankylosed, much less ankylosed in an unfavorable position.  Therefore, the schedular requirement for a 50 percent rating under the General Formula is not met, and such rating is not warranted.  

Neurological manifestations other than right lower extremity radiculopathy (which is separately rated and not at issue herein) are not shown, and an additional separate rating for such manifestations is not warranted.  

As was noted above, the low back disability may alternatively be rated based on incapacitating episodes.  However, there is no indication that the Veteran was ever placed on bed rest for his low back disability.  On December 2015 VA examination it was specifically noted that he had not had any incapacitating episodes of disc disease.  Accordingly, rating based on incapacitating episodes is not appropriate.

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for schedular ratings in excess of the 20 percent prior to December 9, 2015 and 40 percent from that date currently assigned, and do not identify manifestations not encompassed by the schedular criteria.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.






ORDER

Ratings for lumbar spine DDD/degenerative arthritis in excess of 20 percent prior to December 9, 2015 and in excess of 40 percent from that date are denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


